IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                        NO. WR-92,072-01


                         IN RE JARROD DERAY PHILLIPS, Relator


                 ON APPLICATION FOR A WRIT OF MANDAMUS
              CAUSE NO. 114-0953-14-A IN THE 114TH DISTRICT COURT
                              FROM SMITH COUNTY


       Per curiam.

                                            ORDER

       Relator has filed a motion for leave to file an application for a writ of mandamus under this

Court’s original jurisdiction. He contends that he filed an application for a writ of habeas corpus in

Smith County and his application has not been properly forwarded to this Court.

       Respondent, the District Clerk of Smith County, shall forward Relator’s habeas application

to this Court, respond that Relator has not filed a habeas application in Smith County, forward a copy

of an order designating issues together with correspondence documenting the date the State received

Relator's habeas application, or forward a copy of an order establishing new deadlines in accordance

with the Supreme Court's emergency orders regarding the COVID-19 State of Disaster. See TEX.

CODE CRIM. PROC. art. 11.07, § 3(c)and (d); TEX.R.APP.P.73.4(b)(5); Twenty-Ninth Emergency
                                                                                                 2

Order Regarding the Covid-19 State of Disaster, No. 20-9135 (Tex. Nov. 11, 2020). This motion

for leave to file will be held. Respondent shall comply with this order within thirty days from the

date of this order.



Filed: 12-16-20
Do not publish